Miller, J.:
In conformity with the general policy of the Tax Law that real property shall be assessed where located, section 63 of title 7 of the Consolidated School Law (Laws of 1894, chap. 556) provides that “ School district taxes shall be apportioned by the trustees upon all real estate within the boundaries of the district.” The question involved on this appeal is whether the case falls within the exception to that general rule, to wit, that “ land lying in one body and occupied by the same person, either as owner or agent for the same principal, or as tenant under the same land*171lord, if assessed as one lot on the last assessment-roll of the town after revision by the assessors, shall, though situated partly in two or more school districts, be taxable in that one of them in which such occupant resides.” I think it is reasonably certain that, in enacting that exception to the general rule, the Legislature did not have in mind such a case as this, i. e., a tract of land a mile long, having upon it over fifty buildings used for manufacturing purposes. There is some analogy between the exception under consideration, found in section 63 of title 7 of the Consolidated School Law, and section 10 of the Tax Law (Laws of 1896, chap. 908, as amd. by Laws of 1902, chap. 200), which provides: “ If a farm or lot is divided by a line between two or more tax districts, and the owner resides thereon, it shall be assessed to him in the district in which he resides.” It was held by this court in the Third Department that that provision did not apply to a tract of 32,000 acres. (People ex rel. Low v. Wilson, 113 App. Div. 1.) Since that case arose said section of the Tax Law has been amended. (See Laws of 1903, chap. 305.) Where a farm is located in two or more school districts it is just that it should be assessed and pay taxes in the district where the occupant resides, for he has the right to send his children and those of school age residing with him to the school in that district without paying tuition. It might often be inconvenient to divide a farm for purposes of assessment, and no injustice can result from the assessment of a farm in the tax district or in the school district where the occupant resides.
Undoubtedly, a corporation may.be an “inhabitant,” a “resident” or a “ person,” according to the sense in which the particular term is used. But the internal evidence, pointed out by the learned justice at Special Term (62 Misc. Rep. 317), plainly shows that the words “ person ” and “ corporation ” were used in different senses in said section 63. “ Such property ” (meaning the real property within the boundaries of the district) “ shall be assessed to the person or persons or corporation owning or possessing the same at the time such tax-list shall be made out, but land lying in one body and occupied by the same person,” etc. (Italics are mine.) Land lying in one body is only to be assessed in the district where the occupant resides, where it is “ occupied by the same person; ” not where it is “ occupied by the same person or corporation.” The reason for- omitting the word *172“ corporation ” in referring to the occupancy of such land seems to me to be reasonably plain. The occupant is to be a person, some one who may have children to send to school. Further down in the section will be found the provision, “ the trustees shall also apportion the district taxes upon all persons residwig in the district, and upon all corporations liable to taxation therein, for the personal estate owned. by them and liable to taxation ” (italics are mine), again emphasizing the fact that a corporation liable to taxation in the district is not a person resident therein as those words were used by the framer of that section. If the construction contended for by the appellant is correct, it can, by the extension of its works, absorb practically all of the taxable property of district No. 6 and transfer it for purposes of taxation to district No. 7, merely because its offices happen to be located in the latter district.
I do not think that the appellant brings itself within the exception, and vote to affirm the judgment appealed from.
Hirschberg, P. J., and Jenks, J., concurred; Rich, J., read for reversal, with whom G-aynor, J., concurred.